                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

MESA LABORATORIES, Inc.,                         )
                                                 )
                                                 )
             Plaintiffs,                         )
                                                 )
      v.                                         )    19 C 2340
                                                 )
FEDERAL INSURANCE COMPANY,                       )    Judge John Z. Lee
                                                 )
                                                 )
             Defendant.                          )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Mesa Laboratories, Inc. (“Mesa”) sterilizes medical devices.         To

promote its services, Mesa faxed unsolicited ads to dozens of dentists and their

assistants. When one of those dentists initiated a class action lawsuit, Mesa turned

to its liability insurer, Federal Insurance Company (“Federal”), for help. But Federal

declined. Having spent millions of dollars to resolve the dentists’ action, Mesa has

sued Federal for breach of contract, bad faith, and improper denial of claims, see Colo.

Rev. Stat. Ann. §§ 10-3-1115; 10-3-1116. Convinced that it owed no duty to defend or

indemnify Mesa, Federal urges the Court to enter judgment on the pleadings in its

favor [16]. See Fed. R. Civ. P. 12(c). For the reasons that follow, that motion is

granted.
                                    Background1
I.    The Orrington Action

      Hoping to attract new customers, Mesa dispatched unsolicited ads to dozens of

dental professionals. But, rather than getting new customers, Mesa’s plan backfired.

Acting on behalf of a putative class, a dentist named James L. Orrington filed a

complaint alleging that Mesa’s faxes violated the Telephone Consumer Protection

Act, see 47 U.S.C. § 227 (“TCPA”) and the Illinois Consumer Fraud Act, see 815 ILCS

505/2 (“ICFA”). Ex. A, Orrington Compl., ECF No. 1-1. And, because the faxes

consumed ink and toner, Orrington also accused Mesa of common law conversion,

nuisance, and trespass to chattels. Id.

      About a year after Orrington submitted his complaint, the parties entered into

a settlement agreement.     Compl. ¶¶7–8, ECF No. 1. To resolve the dentists’ claims,

Mesa agreed to pay $3.3 million. Id. By that time, Mesa had accumulated more than

$75,000 in legal fees. Id. ¶ 8.

II.   Mesa’s Insurance Policy

      At the time Orrington filed suit, Mesa held several insurance policies issued

by Federal. Id. ¶ 9. The policy at the center of this case, no. 3602-70-77, specifies

that Federal “will pay damages and claimant costs that the insured becomes legally

obligated to pay.” Id. ¶ 10; see Exhibit D, Liability Insurance Policy (“Policy”), ECF

No. 1-4. As relevant here, that policy includes two exceptions:


1      When reviewing a Rule 12(c) motion, the Court considers the facts alleged in the
pleadings in the light most favorable to the non-moving party. See Buchanan-Moore v.
County of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009). The facts set forth here are not
disputed.



                                           2
       1.       The Intended or Expected Exclusion

       Mesa’s liability insurance policy provides that the it “does not apply to bodily

injury or property damages arising out of any act or failure to act:

       •    intended by the insured; or

       •    that would be expected from the standpoint of a reasonable person
            in the circumstances of the insured to cause injury or damage, even
            if the actual injury or damage is of a different degree or type than
            expected or intended.”

Policy at 56.

       Consistent with this limitation, the Policy only covers property damages that

stem from an “occurrence,” which is defined as “an accident, including continuous or

repeated exposure to substantially the same general harmful conditions.” Id. at

56–57.

       2.       The Information Exclusion

       The Policy also “does not apply to any damages, loss, cost or expense arising

out of any actual or alleged or threatened violation of: . . .

       •    the United States of America Telephone Consumer Protection Act
            (TCPA) of 1991 (or any law amendatory thereof) or any similar
            regulatory or statutory law in any other jurisdiction. . . . [or]

       •    any other regulatory or statutory law in any jurisdiction that
            addresses, limits or prohibits the collecting, communicating,
            disposal, dissemination, distribution, monitoring, printing,
            publication, recording, sending or transmitting of content,
            information or material.”

Policy at 94.




                                            3
III.   This Litigation

       Soon after Orrington filed suit, Mesa notified Federal and requested coverage.

Compl. ¶13. Federal declined. Id. ¶14. The Information Exclusion, Federal said,

“applies to TCPA claims and claims under similar statutory and regulatory laws.” Id.

Also, Federal added, Orrington’s common law claims “did not meet the [policy’s]

definition of ‘occurrence’ because the conduct at issue was not an accident, i.e., the

fax transmitter(s) intended for the faxes to be printed by the recipients’ fax

machines.” Id. Believing that neither exception applies, Mesa brought this action.

Compl. ¶19.

                                  Legal Standard

       Rule 12(c) permits a party to move for judgment after the complaint and

answer have been filed. See Fed. R. Civ. P. 12(c). A Rule 12(c) motion tests the

sufficiency of claims based on the pleadings. Hayes v. City of Chi., 670 F.3d 810, 813

(7th Cir. 2012). When reviewing such a motion, the Court takes all facts pleaded in

the complaint as true and draws “all reasonable inferences and facts in favor of the

nonmovant.” Wagner v. Teva Pharm. USA, Inc., 840 F.3d 355, 358 (7th Cir. 2016).

“The pleadings include the complaint, the answer, and any written instruments

attached as exhibits.” N. Ind. Gun & Outdoor Shows, Inc. v. City of South Bend, 163

F.3d 449, 452 (7th Cir. 1998). A court will grant a motion for judgment on the

pleadings when it is clear that the non-moving party cannot prove any set of facts

sufficient to support its claim. Hayes, 670 F.3d at 813.




                                          4
                                       Analysis

      Federal advances two reasons for this Court to enter judgment in its favor.

First, Federal submits that, because Mesa knew that its fax-blast would consume the

recipients’ paper and toner, the Intended or Expected Exclusion applies. Second,

Federal suggests that because Orrington’s claims arise out of an alleged TVPA

violation, they fall within the scope of the Information Exclusion. Before addressing

those arguments, the Court must decide whether Colorado or Illinois law governs this

suit which invokes the Court’s diversity jurisdiction.

I.    Choice of Law

      In general, the party seeking a choice-of-law determination bears the burden

of showing that a conflict exists. See Spitz v. Proven Winners N. Am., LLC, 759 F.3d

724, 729 (7th Cir. 2014). “Where the parties have not identified a conflict between

the two bodies of law that might apply to the dispute . . . courts apply the law of the

forum state.” Gould v. Artisoft, Inc., 1 F.3d 544, 549 n.7 (7th Cir. 1993). Here, Mesa

argues that Illinois and Colorado law are at odds, and thus invites the Court to

perform a choice-of-law analysis.

      The primary conflict that Mesa highlights centers on the term “occurrence.”

See Pl.’s Resp. Mot. J. (“Pl.’s Resp.”) at 3, ECF No. 22. In Mesa’s telling, Illinois law

defines an “occurrence” to exclude any harm that stems from the insured’s intentional

acts. Id. at 10 (citing Am. States Ins. Co. v. Capital Assoc. of Jackson Cnty., Inc., 392

F.3d 939, 943 (7th Cir. 2004)). Under Colorado law, however, the question is not

whether the insured acted intentionally, but whether it expected the resulting harm.




                                           5
Id. at 11 (citing KF 103-CV, LLC v. Am. Family Mut. Ins. Co., 630 Fed. App’x 826,

831–32 (10th Cir. 2015) (unpublished opinion) (clarifying that a trespass may count

as an occurrence since “it is not necessarily expected or intended that harm would

result”)); see also Colard v. Am. Family Mut. Ins. Co., 709 P.2d 11, 13 (Colo. App.

1985) (categorizing “the damage . . . at issue” as “an occurrence” because it was

“neither expected nor intended”) (quotation marks omitted).

      But this purported conflict rests on a misreading of Illinois law. In truth,

Colorado and Illinois courts understand “occurrence” the same way. In American

States, for example, the Seventh Circuit analyzed an insured’s request for help

defending a fax-blast lawsuit. See 392 F.3d at 940 (applying Illinois law). Because

the insured “expected or intended” to “use up the recipients’ paper and ink,” the court

refused to classify the fax-blast as an “occurrence.” Id. at 943; see also Addision

Automatics, Inc. v. Hartford Cas. Ins. Co., 13-cv-1922, 2015 WL 1543216, at *9–10

(N.D. Ill. Mar. 31, 2015) (“The allegations of the underlying complaint do not trigger

coverage because the use of the paper and ink was an expected, not unplanned,

result.”). The upshot is that, under both Illinois and Colorado law, an event or action

that results in a harm that the insured does not expect or intend counts as an

“occurrence.”

      As a last resort, Mesa cautions that, “Colorado and Illinois take different

approaches to dealing with insurance companies that act in bad faith, as Plaintiff has

alleged Defendant did here.” Pl.’s Resp. at 3 n.2. But any conflict between Colorado

and Illinois law as to Mesa’s bad faith claim makes no difference to the issues raised




                                          6
in Federal’s Rule 12(c) motion. See Fed. Ins. Co. v. J.K. Mfg. Co., 933 F. Supp. 2d

1065, 1070 (N.D. Ill. 2013) (“A choice-of-law determination is required only when a

difference in law will make a difference in the outcome.”) (citation omitted). In the

end, since Mesa has failed to pinpoint any relevant conflicts of law, this Court will

apply the law of Illinois, the forum state. See Thornton v. M7 Aerospace, LP, 796 F.3d

757, 766 (7th Cir. 2015).

II.   Merits

      It is well-established that “[t]he construction of an insurance policy’s provisions

is a question of law.” Outboard Marine Corp. v. Liberty Mut. Ins. Corp., 607 N.E.2d

1204, 1212 (Ill. 1992).     “To determine whether the insurance company owes its

insured a defense, the court must simply compare the allegations of the underlying

complaint against the insured to the pertinent provisions of the insurance policy.”

Roman Catholic Diocese of Springfield in Ill. v. Maryland Cas. Co., 139 F.3d 561, 565

(7th Cir. 1998). Along the same lines, “if the insurance policy does not cover what is

alleged in the claim, the insurer will not have a duty to indemnify based on that

claim.” Keystone Consol. Indus., Inc. v. Employers Ins. Co. of Wausau, 456 F.3d 758,

762 (7th Cir. 2006).

      Here, Federal contends it owes no duty to defend or indemnify Mesa because

Orrington’s action falls within two of the Policy’s exclusions. As the Seventh Circuit

has warned, where “an insurer denies a duty to defend based on an exclusionary

clause within a policy, ‘its application must be clear and free from doubt.’” Hurst–

Rosche Eng’rs, Inc. v. Commercial Union Ins. Co., 51 F.3d 1336, 1342 (7th Cir. 1995)




                                           7
(citation and internal quotation marks omitted). “The burden of proving that a claim

falls within an exclusion rests squarely on the insurer” and “[a]ny ambiguities within

the policy must be construed in favor of the insured.” Id. With these principles in

mind, the Court examines the Policy’s exclusions.

      A.      The Intended or Expected Exclusion

      Under the Policy, Federal pledged to help Mesa defeat lawsuits that stem from

accidents, which insurers call “occurrences.” Policy at 56–57. As explained earlier,

the term “occurrence” excludes harms that Mesa intended or expected. So, if Mesa

anticipated that its fax-blast would squander Orrington’s paper and toner, Federal is

off the hook. See Orrington Compl. ¶13.

      Unfortunately for Mesa, the Seventh Circuit has recognized that “senders [of

junk faxes] know exactly how faxes deplete recipients’ consumables.” Am. States, 392

F.3d at 943; see also Maxum Indem. Co. v. Eclipse Mfg. Co., 848 F. Supp. 2d 871, 880

(N.D. Ill. 2012) (“[P]roperty damage coverage clearly does not apply to this loss as the

senders of the faxes anticipate that the recipient’s paper and toner will be used up on

receipt of the fax.”). And, although some Illinois courts have criticized American

States, see Insurance Corp. of Hanover. v. Shelborne Associates, 905 N.E.2d 976, 983–

84 (Ill. App. Ct. 2009) (“[I]f an insured believed its fax was welcome, then any injury

was not expected or intended”); Standard Mutual Insurance Co. v. Lay, 2 N.E.3d

1253, 1259–60 (Ill. App. Ct. 2014) (same), this Court remains bound by the Seventh

Circuit’s prediction of how the Illinois Supreme Court would decide this issue. See

Maxum, 848 F. Supp. 2d at 881 n.11.




                                           8
      In any event, Mesa’s argument would fail even under the more generous

standard adopted by some Illinois courts. “[T]he recipient of a fax is not injured by

the loss of paper and use of its fax machine,” those courts warn, “if he or she welcomes

or solicits the fax.” Shelborne, 905 N.E.2d at 984. Invoking that principle, Mesa

asserts that “the faxes at issue [here] were sent with a good faith belief that [they]

were invited by the recipients.” Compl. ¶ 15(c).

      But the fax, which Mesa attached to its complaint, forecloses that possibility.

See Orrington Compl. ¶ 22; see also Fed. R. Civ. P. 10(c) (“A copy of a written

instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”).

Touting an “exclusive offer for new customers,” Mesa’s fax encouraged recipients to

submit their contact information “to get started.” Orrington Compl. ¶ 22. Even

viewed in the light most favorable to Mesa, those instructions confirm that the

dentists did not invite the faxes. Had they done so, it is difficult to see why Mesa

would need to solicit their contact information. And the ad, not Mesa’s complaint,

controls. See N. Indiana Gun Shows, 163 F.3d at 454 (“[W]hen a written instrument

contradicts allegations in a complaint to which it is attached, the exhibit trumps the

allegations.”). It follows that Mesa, like any other sender of junk faxes, expected to

harm the recipients by depleting their ink and paper. For that reason, Federal owed

no duty to defend Mesa against Orrington’s action.

      B.     The Information Exclusion

      Even if the Expected or Intended Exclusion did not bar Mesa’s claim, the

Information Exclusion would.           Under that provision, Federal          disclaimed




                                            9
responsibility for “any damages . . . arising out of any actual or alleged or threatened

violation of . . . the Telephone Consumer Protection Act (TCPA) or any similar

regulatory or statutory laws.” Policy at 94. Although the parties agree that the

Exclusion covers Orrington’s TCPA claim, see Pl.’s Resp. at 4, they dispute whether

it extends to his common law claims.              Id.; see Orrington Compl. ¶2.         That

disagreement matters because “[i]f any portion of the allegations in the Orrington

Action is potentially covered,” then Federal “was obligated to provide a complete

defense.”2 See Compl. ¶ 17.

       As Mesa sees it, a straightforward reading of the Exclusion reveals that it

covers claims based on “statutes and regulations,” but not common law claims. Pl.’s

Resp. at 5; see Policy at 94. That interpretation is not a slam dunk, however, because

it comes close to nullifying the Exclusion altogether. See In re Innovatio IP Ventures,

LLC Patent Litig., 956 F. Supp. 2d 925, 937 (N.D. Ill. 2013) (“[A] contract should be

interpreted so that effect is given to all its provisions, so that no part will be

inoperative or superfluous.”) (citations and quotation marks omitted). Most of the

time, plaintiffs supplement TCPA claims with common law analogues. See, e.g.,

Fayezi v. Ill. Cas. Co., 58 N.E.3d 830, 841 (Ill. App. Ct. 2016) (collecting examples).

So, if Mesa’s reading prevailed, then the Information Exclusion would rarely apply.

       For its part, Federal asserts that Orrington’s common law claims “arise out of”

Mesa’s alleged TCPA violation, and thus fall within the scope of the Exclusion. See



2       Because Federal does not challenge this assertion, see Mot. J. at 7, the Court assumes
it to be true for the purposes of deciding this Rule 12(c) motion.



                                             10
Mem. Supp. Mot. J. Pleadings (“Mot. J.”) at 9–11, ECF No. 17. In Illinois, courts

usually read the term “arising out of” as calling for but-for analysis. See, e.g., G.M.

Sign, Inv., v. State Farm Fire & Cas. Co., 18 N.E.3d 70, 78 (Ill. App. Ct. 2014).

Because all of Orrington’s claims refer to the same underlying facts, and because that

conduct allegedly violated the TCPA, Federal concludes that “but for the TCPA

violation . . . there would have been no common law claims.” Def.’s Reply at 4.

       When Illinois courts interpret policy provisions that resemble the Information

Exclusion, they embrace Federal’s logic.3 See Fayezi, 58 N.E.3d at 841; Ill. Cas. Co.

v. W. Dundee China Palace Rest., Inc., 49 N.E.3d 420, 425–26 (Ill. App Ct. 2015). For

example, in Fayezi, the court construed a carve-out that parallels the Exclusion at

issue here. 58 N.E.3d at 833–34. Explaining that “the underlying complaint failed

to plead any specific facts that would support liability [for the common law counts]

but which would not also violate the TCPA,” the court deemed the common law claim

to have “ar[i]s[en] out of” the TCPA violation. Id. at 846 (emphasis original); see also

Dundee, 49 N.E.3d at 427–28 (same).

       Under Fayezi’s logic, Federal owed no duty to defend or indemnify Mesa

against any of Orrington’s claims. As in Fayezi, Orrington’s common law and TCPA



3       Even if Colorado law governed the “occurrence” issue, the Court would still apply
Illinois law to interpret the Information Exclusion. Under the doctrine of depecage, “different
states’ law may govern different issues in a [given] case.” Smith v. I-Flow Corp., 753 F. Supp.
2d 744, 747 (N.D. Ill. 2010) (citing Townsend v. Sears, Roebuck, & Co., 879 N.E.2d 893, 901–
02 (Ill. 2007)); see also Hendricks v. Novae Corporate Underwriting, Ltd., 13-cv-5422, 2016
WL 397286, *3–4 (N.D. Ill. Feb. 1, 2016) (refusing to “carry over its determination that Texas
law applies to the validity of the assignment agreement . . . to the distinct breach of contract
issue”). And, apart from suggesting that Illinois law does not govern here, Mesa identifies
no conflict between Colorado and Illinois law as to the Information Exclusion. See Pl.’s Resp.
at 8. As a result, the Court again applies the law of Illinois, the forum state.


                                              11
counts derive from “the very same conduct,” namely “the sending of unsolicited fax

advertisements.” 58 N.E.3d at 845–46. Accordingly, Orrington’s common law claims

“arise out of” Mesa’s alleged TCPA violation, triggering the Information Exclusion.

Id. at 846.

         Furthermore, Mesa’s ardent effort to distinguish the wording in the

Information Exclusion with those at issue in other cases, see Pl.’s Resp. at 6-7, is

unpersuasive. The Court cannot discern any material difference between, on the one

hand, damages “arising out of any actual or alleged or threatened violation of [the

TCPA]” and, on the other hand, damages “arising . . . out of any action or omission

that violates or is alleged to violate [the TCPA].” Although Mesa argues that the

latter focuses on the insured’s conduct while the former is concerned about TCPA

violations, this is precisely the semantic argument that was rejected by the Illinois

appellate court in Fayezi, 58 N.E.3d at 845.

         Unable to distinguish Fayezi’s facts, Mesa implores the Court to reject its

reasoning. See Pl.’s Resp. at 8. But federal courts “give great weight to the holdings

of the state’s intermediate appellate courts.” Allstate Ins. Co. v. Menards, Inc., 285

F.3d 630, 637 (7th Cir. 2002). And although this Court could deviate from Fayezi if

“there [we]re persuasive indications that the highest court of the state would decide

differently,” Mesa spotlights no such signals. Addison Automatics, 2015 WL 1543216,

at *6.    Seeing no reason to eschew Fayezi’s analysis, the Court finds that the

Information Exclusion relieved Federal of any obligation to defend or indemnify

Mesa.




                                          12
                                   Conclusion

      For the reasons set forth above, Federal’s motion for judgment on the pleadings

is granted [16]. Judgment will be entered in favor of Defendant Federal Insurance

Company as to all counts. This case is terminated.



IT IS HEREBY ORDERED.                 ENTERED: 1/28/20



                                      ____________________________________
                                      JOHN Z. LEE
                                      United States District Judge




                                        13
